Case: 12-133 Document:9 Page:1 Filed: 071242012

NOTE: This order is nonprecedential.

flannel] étates Qtnutt of Qppeals
for the jfeheral Qtittuit

 

IN RE MOTIONPOINT CORPORATION,
Petitioner.

 

Miscellaneous Docket No. 133

 

On Petition for Writ of Mandamus to' the United
States District Court for the Northern District _of Califor-
nia in case no. 10-CV-2590, Judge Claudia A. Wilkins.

 

ON PETITION

 

ORDER

MotionPoint Corporation submits a petition for a writ
of mandamus to direct the United States District Court

for the Northern District of California to vacate its June
20, 2012 order disqualifying the law ﬁrm of McDermott,
Will & Emery LLP from further representation of Mo-

tionPoint in this case.

Upon consideration thereof,

IT Is ORDERED THAT:

 

Case: 12-133 Document:9 Page:2 Filed: 07/24/2012

2

TransPerfect Translatious International, Inc. et al.
are directed to respond no later than August 9, 2012.

FOR THE COURT
JUL 2 4 2012 ,5), Jan Herbal
Date Jan Horbaly
Clerk

cc: Joel M. Freed, Esq.
Douglas E. Lumish, Esq.
Clerk, United States District Court for the Northern

District of California

519

FILED

us. COURT or APPEA
THE FEDERAL CIRClilsnfOR

JUL 2 4 2012

JAN HORBALY
CLERK